DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 – 20 are allowable. The restriction requirement among species A and B, as set forth in the Office action mailed on 6/15/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn. Specifically, the restriction requirement of 6/15/21 is withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:

	The closest relevant prior art of record, Garner et al. (U.S. PG Pub. # 2010/0102042 A1), teaches using two lasers to create a plurality of perforations on either side of a sheet of glass and (par. 0022, 0027) and a third laser (250c) to singulate the glass at a horizontal location different from the vertical perforated areas (240a and 240b). Therefore, ‘042 has two vertical perforation zones, one on each side of the sheet of glass (238) and the third laser singulates the glass at a horizontal zone. Furthermore, the singulating of the two perforation zones is done via a pressing or making a full cut via each of the first two lasers (par. 0046).
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Ito et al. (U.S. PG Pub. # 2019/0185376 A1) teaches using a laser to form perforations (138) and then another lasers to singulate the glass (par. 0066, 0166) but fails to teach or suggest a third laser as claimed. 

Tamura et al. (U.S. PG Pub. # 2007/0202619 A1) teaches using three lasers (HLa – HLc) to scribe cut lines (G2a – G2c) in a wafer (10) (fig. 19B) but fails to teaches or suggest perforations or singulating as claimed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHAD H SMITH/Primary Examiner, Art Unit 2874